                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-61651-BLOOM/Valle

LORENA ZAVALA and
LUCIANO CASTRO,

          Plaintiffs,

v.

SELECT PORTFOLIO SERVICING INC,

      Defendants.
________________________________________/


                               ORDER ON MOTION TO DISMISS

          THIS CAUSE is before the Court upon Defendant Select Portfolio Servicing, Inc.’s

Motion to Dismiss Plaintiffs’ Complaint, ECF No. [13] (the “Motion”). The Court has carefully

reviewed the record, the parties’ briefs, and the applicable law. For the reasons that follow, the

Motion is granted.

     I.   BACKGROUND

          Plaintiffs Lorena Zavala and Luciano Castro (“Plaintiffs”) initiated this lawsuit on July

19, 2018 against Defendant for violations of the Fair Debt Collection Practices Act (“FDCPA”)

and Florida Consumer Collection Practices Act (“FCCPA”).

          According to Plaintiffs’ Complaint, Plaintiffs were named as defendants in a foreclosure

lawsuit in the 17th Judicial Circuit, in and for Broward County, Florida, CACE-16-002326

(“Foreclosure Action”). ECF No. [1] at ¶ 21. On March 1, 2016, Loan Lawyers, LLC appeared

on behalf of the Plaintiffs in the Foreclosure Action. Id. at ¶ 22. From on or about March 14,

2018 to on or about May 15, 2018, Defendant mailed correspondence to Plaintiffs’ primary

residence. Id. at ¶ 29. Plaintiffs have identified two mortgage statements (the “Mortgage
                                                         Case No. 18-cv-61651-BLOOM/Valle


Statements”) that Defendant mailed to Plaintiffs, with “Statement Dates” of February 14, 2018

and April 12, 2018, respectively. ECF No. [1-2]. Plaintiffs allege there are “more statements”

that Defendant sent Plaintiffs in addition to the Mortgage Statements attached to the Complaint.

ECF No. [1] at ¶ 29. Plaintiffs claim that the Mortgage Statements constituted an attempt to

collect a debt by communicating with the Plaintiffs when Defendant knew that Plaintiffs were

represented by an attorney in violation of the FDCPA (Count I) and FCCPA (Count II) . Id. at ¶¶

14-16.

         Defendant filed the instant Motion on September 4, 2018. Plaintiffs’ Response, and

Defendant’s Reply, timely followed. See ECF Nos. [20], [25].

 II.     LEGAL STANDARD

         Rule 8 of the Federal Rules requires that a pleading contain “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a

complaint “does not need detailed factual allegations,” it must provide “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(explaining that Rule 8(a)(2)’s pleading standard “demands more than an unadorned, the

defendant-unlawfully-harmed-me accusation”). In the same vein, a complaint may not rest on

“‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 557 (alteration in original)). “Factual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555. These elements are

required to survive a motion brought under Rule 12(b)(6) of the Federal Rules of Civil

Procedure, which requests dismissal for “failure to state a claim upon which relief can be

granted.”



                                                 2
                                                          Case No. 18-cv-61651-BLOOM/Valle


          When reviewing a motion under Rule 12(b)(6), a court, as a general rule, must accept the

plaintiff’s allegations as true and evaluate all plausible inferences derived from those facts in

favor of the plaintiff. See Miccosukee Tribe of Indians of Fla. v. S. Everglades Restoration

Alliance, 304 F.3d 1076, 1084 (11th Cir. 2002); AXA Equitable Life Ins. Co. v. Infinity Fin. Grp.,

LLC, 608 F. Supp. 2d 1349, 1353 (S.D. Fla. 2009). However, this tenet does not apply to legal

conclusions, and courts “are not bound to accept as true a legal conclusion couched as a factual

allegation.” Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678; Thaeter v. Palm Beach Cnty.

Sheriff’s Office, 449 F.3d 1342, 1352 (11th Cir. 2006). Moreover, “courts may infer from the

factual allegations in the complaint ‘obvious alternative explanations,’ which suggest lawful

conduct rather than the unlawful conduct the plaintiff would ask the court to infer.” Am. Dental

Ass’n v. Cigna Corp., 605 F.3d 1283, 1290 (11th Cir. 2010) (quoting Iqbal, 556 U.S. at 682). A

court considering a Rule 12(b) motion is generally limited to the facts contained in the complaint

and attached exhibits, including documents referred to in the complaint that are central to the

claim. See Wilchombe v. TeeVee Toons, Inc., 555 F.3d 949, 959 (11th Cir. 2009); Maxcess, Inc.

v. Lucent Technologies, Inc., 433 F.3d 1337, 1340 (11th Cir. 2005) (“[A] document outside the

four corners of the complaint may still be considered if it is central to the plaintiff’s claims and is

undisputed in terms of authenticity.”) (citing Horsley v. Feldt, 304 F.3d 1125, 1135 (11th Cir.

2002)).

III.      DISCUSSION

          The FDCPA seeks to remedy abusive, deceptive, and unfair debt collection practices by

debt collectors against consumers, and prohibits debt collectors from using “unfair or

unconscionable means to collect or attempt to collect any debt.”            15 U.S.C. § 1692f; see

15 U.S.C. § 1692e; Owen v. I.C. Sys., Inc., 629 F.3d 1263, 1270 (11th Cir. 2011). Under the



                                                  3
                                                         Case No. 18-cv-61651-BLOOM/Valle


FDCPA, a debt collector who “fails to comply with any provision . . . with respect to any person

is liable to such person” for “actual damage[s],” costs, “a reasonable attorney’s fee as determined

by the court,” and “additional damages.” 15 U.S.C. § 1692k(a). “In order to prevail on an

FDCPA claim, Plaintiff must establish that: (1) he was the object of collection activity arising

from consumer debt; (2) Defendant qualifies as a ‘debt collector’ under the FDCPA; and

(3) Defendant engaged in an act or omission prohibited by the FDCPA.” Dunham v. Lombardo,

Davis & Goldman, 830 F. Supp. 2d 1305, 1306-07 (S.D. Fla. 2011) (citing Wise v. Cach, 2010

WL 1257665, *2 (S.D. Fla. Mar. 26, 2010)). “The first element of an FDCPA claim has two

requirements—there must be collection activity and this activity must relate to a consumer debt.”

Id. at 1307 (citing Buckley v. Bayrock Mortg. Corp., 2010 WL 476673, *6 (N.D. Ga. Feb. 5,

2010)).

          The FDCPA and FCCPA both prohibit the sending of debt collection communications to

a debtor if the sender has been notified that the debtor is being represented by counsel in regards

to the debt. In relevant part, the FDCPA provides:

          Without the prior consent of the consumer given directly to the debt collector or
          the express permission of a court of competent jurisdiction, a debt collector may
          not communicate with a consumer in connection with the collection of any debt—

                 (2) if the debt collector knows the consumer is represented by an attorney with
                 respect to such debt and has knowledge of, or can readily ascertain, such
                 attorney's name and address, unless the attorney fails to respond within a
                 reasonable period of time to a communication from the debt collector or unless
                 the attorney consents to direct communication with the consumer

15 U.S.C. § 1692c(a). Similarly, the FCCPA provides that, in the collection of debts, the

following is unlawful:

          [To] [c]ommunicate with a debtor if the person knows that the debtor is
          represented by an attorney with respect to such debt and has knowledge of, or can
          readily ascertain, such attorney's name and address, unless the debtor's attorney
          fails to respond within 30 days to a communication from the person, unless the

                                                 4
                                                        Case No. 18-cv-61651-BLOOM/Valle


       debtor's attorney consents to a direct communication with the debtor, or unless the
       debtor initiates the communication.

Fla. Stat. § 559.72(18). The statutes are largely identical and “the FCCPA is construed in

accordance with the FDCPA.” Lilly v. Bayview Loan Servicing, LLC, No: 2:17-cv-

00345, 2017 WL 4410040 at *2 (M.D. Fla. 2017) (citing Oppenheim v. I.C. System, Inc.,

627 F.3d 833, 839 (11th Cir. 2010)).

       In Jones v. Select Portfolio Servicing, Inc., No. 1:18-CV-20389, 2018 WL 2316636, at *4

(S.D. Fla. May 2, 2018), the district court held that where “a mortgage servicer has sent

mortgage statements substantially in compliance with the TILA, which do not materially deviate

in substance from the Regulation Z model form and which factually apprise the borrower of his

delinquency status, it should not be held liable under § 1692c of the FDCPA for its apparent

good faith compliance with the TILA.” Jones, 2018 WL 2316636, at *4. Relying on Jones, this

Court recently found mortgage statements substantially similar to those in Jones to not constitute

debt collection activity.     Mills v. Select Portfolio Servicing, Inc., No. 18-cv-61012-

BLOOM/Valle, (S.D. Fla. Oct. 19, 2018).

        Defendant argues that the two mortgage statements Plaintiffs have identified are

substantially similar to the model mortgage statements provided by TILA and to the mortgage

statements in Jones and are not debt collection activity. Plaintiffs respond that the two mortgage

statements contain additional language that exceeds what is required to send a TILA-compliant

statement and which constitutes an attempt to collect a debt. Specifically, Defendants identify

seven supposedly violative additional pieces of content not found in the model mortgage

statements:   (1) Defendant’s customer service hours; (2) “interest bearing principal” and

“deferred principal” amounts; (3) an advanced description of the balance in the “Transaction

Activity” section; (4) additional information in the “Explanation of Amount Due” section; (5) a

                                                5
                                                       Case No. 18-cv-61651-BLOOM/Valle


statement in the “Delinquency Notice” section that “SPS has completed the first notice or filing

required to start a foreclosure.” (6) Defendant’s contact information; (7) an “Important

Messages” section, which states “[t]his is an attempt to collect a debt. All information obtained

will be used for that purpose.”; and (8) the backside of the Mortgage Statements. The Court is

not convinced that this additional information converts the Mortgage Statements from TILA-

compliant to debt collection activity.

       The Mortgage Statements are based on model forms H-30(B) Sample Form of Periodic

Statement with Delinquency Box § 1026.41, in Appendix H to Part 1026 of Regulation Z.

Compare ECF No. [1-2], and ECF No. [13-2]. The model form contains all of the same sections

that Plaintiffs point to in their response, such as the “Important Messages” and “Delinquency

Notice” sections. Moreover, the Court finds that the language Plaintiffs identify within each

section are minor discrepancies with the sample form that do not amount to an attempt to collect

a debut. Additionally, although the model form does not contain a backside, the “Delinquency

Notice” section states “If You Are Experiencing Financial Difficulty; See the back for

Information about mortgage counseling or assistance.” Clearly the model form contemplates

that the backside of a mortgage statement will provide customers additional information

regarding mortgage counseling or assistance, as the backside of Defendant’s Mortgage

Statements does.

       The district court in Jones addressed similar discrepancies between the H-30(B) Sample

Form and information provided in the mortgage statements in each of the above sections

identified by Plaintiffs, including the disclosure that “[t]his is an attempt to collect a debt…”

Jones, 2018 WL 2316636, at *4. The district court concluded that “the minor discrepancies in

language noted above, when taken in the context of the document as an otherwise carbon copy of



                                               6
                                                      Case No. 18-cv-61651-BLOOM/Valle


form H-30(B), do not take the Statements out of the realm of monthly statement and into the

realm of debt collection communication. Id.

       At least one other court in this district has considered the same disclosure language –

“this is an attempt to collect a debt” – but concluded that it could convert a monthly statement

into debt collection activity. See Lear v. Select Portfolio Servicing, Inc., No. 17-62206-CIV,

2018 WL 1960108, at *3 (S.D. Fla. Apr. 25, 2018) (holding that language such as “this is an

attempt to collect a debt” went beyond the minimum required by the TILA and could therefore

be considered FDCPA debt collection communication). However this Court agrees with the

reasoning in Jones that such language does not automatically convert a monthly statement into

debt collection activity. This is because “according to the CFPB guidance, lenders and servicers

that have been instructed to ‘cease communication,’ are permitted to send periodic statements to

borrowers who have defaulted so long as the communications substantially comply with the

TILA regulations. Implementation Guidance for Certain Mortgage Servicing Rules, 10152013

CFPBGUIDANCE, 2013 WL 9001249 (C.F.P.B. Oct. 15, 2013) (explaining that periodic

statements are mandated by the Dodd-Frank Act, which “presents a more recent and specific

statement of legislative intent regarding these disclosures than does the FDCPA.”) Jones, 2018

WL 2316636, at *4.

       Accordingly, as Plaintiffs cannot state a claim under the FDCPA with respect to the

Mortgage Statements sent pursuant to federal law, Defendant’s Motion to Dismiss Count I with

prejudice is granted as to the Mortgage Statements.

       With regard to communications under the FCCPA, Florida courts have also held that

monthly mortgage statements do not constitute an attempt to collect a debt under the FCCPA.

See Vanecek v. Discover Financial Services, LLC, No. COCE14023621, 2015 WL 6775633 (Fla.



                                               7
                                                             Case No. 18-cv-61651-BLOOM/Valle


17th Cir. Ct. 2015) (“the monthly billing statement was not an attempt to collect a debt as a

matter of law”). Further, the FCCPA provides that “[i]n applying and construing this section,

due consideration and great weight shall be given to the interpretations of the ... federal courts

relating to the [FDCPA].” Fla. Stat. § 559.77(5). Accordingly, for the reasons stated above,

Count II of Plaintiffs’ Complaint is also dismissed with prejudice as to the Mortgage Statements.

        However, in the Complaint, Plaintiffs also allege that there are “more statements” than

those attached to the Complaint. The Court grants Plaintiffs leave to amend their Complaint to

specifically identify these other communications, to the extent that the communications are not

mortgage statements substantially similar to those discussed in this Opinion. Plaintiff must set

forth, with specificity, how these other communications constitute violations of the FDCPA (§

1692c(a)(2)) as alleged in Count I and the FCCPA (Fla. Stat. § 559.72(18)) as alleged in Count

II. See Jones, at *5 (requiring the plaintiff to specifically identify “other” communications and

explain how communications violate the FCCPA and FDCPA).1

IV.     CONCLUSION

        For the reasons stated herein, it is ORDERED AND ADJUDGED as follows:

            1. Defendant Select Portfolio Servicing Inc.’s Motion to Dismiss Plaintiffs’

                Complaint, ECF No. [13], is GRANTED.

            2. Plaintiffs are permitted to file an Amended Complaint no later than December 7,

                2018.



1
 The Court rejects Plaintiffs’ additional argument that it is premature their FDCPA claim at the motion to
dismiss stage. See ECF No. [20] at 3-4. Courts have routinely determined at the motion to dismiss stage
that mortgage statements are not debt collection. See, e.g., Brown v. Select Portfolio Servicing, Inc., No.
16-62999-CIV, 2017 WL 1157253, at *4 (S.D. Fla. Mar. 24, 2017); Green v. Specialized Loan Servicing
LLC, 280 F. Supp. 3d 1349, 1355 (M.D. Fla. 2017).



                                                     8
                                                      Case No. 18-cv-61651-BLOOM/Valle


             3. The Hearing on Defendant’s Motion to Dismiss Plaintiffs’ Complaint, currently

                scheduled for November 29, 2018 at 9:00 a.m, is CANCELED. See ECF No.

                [28].

       DONE AND ORDERED in Miami, Florida, this 27th day of November, 2018.




                                                      _________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of Record




                                               9
